DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11,  and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 11, and 16, the phrase "such as"/”preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	With respect to claim 10, the phrase “the contact electrodes” lack antecedent basis. Perhaps the claim should depend from claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 12 and 13, 15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bongert DE 102017000426 A1.
 	With respect to claims  1, 2, 7, 8, 9, 12 and 13, 15,  the Bongert DE 102017000426 A1 reference discloses (abstract, claims, drawing description) a method/device for disinfecting liquid circuits in a device, in particular water circuits in a hypothermia device. Such a method is further developed according to the invention in that the liquid of the liquid circulation for disinfection is at least temporarily passed through a disinfection device having a means for providing a disinfecting fluid, the disinfecting fluid added to the liquid passed through and the liquid is disinfected in a deactivation unit. Electrodes inherently have 2 sides, and are capable of being connected to a DC power source. 
 	For the automated operation of the detection device, it is advantageous if the valves of the disinfection device can be adjusted by motor operation and are automatically influenced by a control device, preferably a programmable logic controller. This increases the reliability and simplifies operation. In this case, in a further embodiment, the control device with the means for providing a disinfecting fluid, the deactivation unit, the elimination unit, the at least one detection device (sensor 11) the at least one detection means (11) influences the flow of the disinfected liquid (19) , pumps and motor-operated valves be signal-technically connected and control the operation of the disinfection device.

Claim(s) 1, 3-9, 12-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ward U.S. Publication 2017/0348449 A1.
 	With respect to claims 1, 3-9, 12-18, the Ward U.S. Publication 2017/0348449 A1 reference discloses in the abstract claims and drawings, a method/device of disinfecting a fluid circuit of a thermal control unit is provided (referred to hereinafter as the “method”). The thermal control unit is for delivering temperature-controlled fluid to at least one patient therapy device. The patient therapy device may also be referred to as a thermal transfer device (TTD) or a heater-cooler system/device, such as those used to treat hypothermia, hyperthermia. The thermal control unit may be (or may be part of) a thermal management system or a temperature management system. Such systems are understood in the healthcare art (known to have displays). 0109] Thermal control unit 22 further includes controller 72 that is contained within main body 36 and in electrical communication with a variety of different sensors and/or actuators. More specifically, controller 72 is in electrical communication with pump 52, heat exchanger 58, and control panel 46. While not illustrated in FIG. 12, controller 72 is further in communication with first, second, third, and fourth temperature sensors 74a, b, c, and d, respectively, as well as with first, second, third, fourth, and fifth pressure sensors 76a, b, c, d, and e, respectively (or turbine flow sensors, if used, as discussed below). Controller 72 is also in communication with an air pressure sensor 78 that is positioned in gaseous communication with a top end 80 of a level sensing tube 82. Level sensing tube 82 is generally vertical and includes a lower end 84 that is in fluid communication with fluid circulation channel 54. Purified (distilled) water may be used (0056), known to be free of hardeners.  Electrodes inherently have 2 sides, and are capable of being connected to a DC power source. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bongert/Ward, as applied above further in view of Alimi CN 101405013 A. 	10
 	With respect to claims 19-20, the Bongert/Ward reference does not disclose the wherein at least one salt, for example, NaCl, KCl, K2S04, Na2SO4, K2CO3 and/or Na2CO3, is dissolved in the water to be disinfected.
 	However, the Alimi CN 101405013 A reference discloses the use of a salt such as NaCl in salt solution 216 in an electrolysis device (figure 2) for hypothermia. Salt solution would also inherently have electrical conductivity of at least 1 mS/cm.  
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Bongert/Ward reference and use the salt, since the Alimi reference discloses it would yield suitable hypothermia treatment solutions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774